     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     10605 Balboa Blvd., Suite 265
 2   Granada Hills, CA 91344
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF
 4                                UNITED STATES DISTRICT COURT
                             FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   J&J SPORTS PRODUCTIONS, INC.,                    )
                                                      )
 7                  Plaintiff,      vs.               ) Case No.: 2:08cv01819-WDK (FMOx)
                                                      )
 8   LETICIA DIAZ, et al,                               RENEWAL OF JUDGMENT BY CLERK
                                                      )
                                                      )
 9                Defendant,                          )
                                                      )
10
     Based upon the application for renewal of the judgment of the original judgment, and pursuant
11
     to F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing
12
     therefore,
13
        Judgment in favor of Plaintiff, J & J SPORTS PRODUCTIONS, INC., and against
14
     Defendant, LETICIA DIAZ, individually and dba PAPA JOE¶S PIZZA, entered on November 13,
15
     2008.
16
             Renewal of money judgment
17
                    a. Total judgment                           $    8,073.36
18
                    b. Costs after judgment                     $    00.00
19
                    c. Subtotal (add a and b)                   $   8,073.36
20
                    d. Credits                                  $    00.00
21
                    e. Subtotal (subtract d from c)             $   8,073.36
22
                    f.   Interest after judgment                $    1,001.60
23
                    g. Fee for filing renewal of application    $    00.00
24
                    h. Total renewed judgment (add e, f and g) $     9,074.96
25

26
     Dated: November 13, 2018                CLERK, by
27                                              Deputy
     KIRY K. GRAY. CLERK OF COURT
28

                                                      - 1-

                                          Renewal of Judgment
